(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         FREEMAN ET AL. v. QUICKEN LOANS, INC.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

    No. 10–1042. Argued February 21, 2012—Decided May 24, 2012
The Real Estate Settlement Procedures Act (RESPA), provides, as rele-
  vant here, that “[n]o person shall give and no person shall accept any
  portion, split, or percentage of any charge made or received for the
  rendering of a real estate settlement service . . . other than for ser-
  vices actually performed.” 12 U. S. C. §2607(b). Petitioners, three
  couples who obtained mortgage loans from respondent, filed separate
  state-court actions, alleging that respondent had violated §2607(b) by
  charging them fees for which no services were provided in return. Af-
  ter the cases were removed to federal court and consolidated, re-
  spondent sought summary judgment, arguing that petitioners’ claims
  were not cognizable under §2607(b) because the allegedly unearned
  fees were not split with another party. The District Court agreed;
  and because petitioners had not alleged any splitting of fees, it
  granted respondent summary judgment. The Fifth Circuit affirmed.
Held: In order to establish a violation of §2607(b), a plaintiff must
 demonstrate that a charge for settlement services was divided be-
 tween two or more persons. Pp. 3–13.
    (a) Section 2607(b) unambiguously covers only a settlement-service
 provider’s splitting of a fee with one or more other persons; it cannot
 be understood to reach a single provider’s retention of an unearned
 fee. Pp. 3–11.
       (1) Section 2607(b) clearly describes two distinct exchanges.
 First, a “charge” is “made” to or “received” from a consumer by a set-
 tlement-service provider. That provider then “give[s],” and another
 person “accept[s],” a “portion, split, or percentage” of the charge.
 Congress’s use of different sets of verbs, with distinct tenses, to dis-
 tinguish between the consumer-provider transaction and the fee-
 sharing one would be pointless if, as petitioners contend, the two
2                 FREEMAN v. QUICKEN LOANS, INC.

                                  Syllabus

    transactions could be collapsed into one. Their reading—that a
    settlement-service provider can “make” a charge and then “accept” the
    portion of the charge consisting of 100 percent—does not avoid col-
    lapsing the sequential relationship of the two stages and would de-
    stroy the tandem character of activities that the text envisions at
    stage two (i.e., a giving and accepting). And if the consumer were the
    person who “give[s]” a “portion, split, or percentage” of the charge to
    the provider who “accepts” it, consumers would become lawbreakers
    themselves. Pp. 3–8.
         (2) The normal usage of the terms “portion,” “split,” and “per-
    centage”—which, when referring to a portion or percentage of a
    whole, usually mean less than 100 percent—reinforces the conclusion
    that §2607(b) does not apply where a settlement-service provider re-
    tains the entirety of a fee received from a consumer. The meaning is
    also confirmed by the “commonsense canon of noscitur a sociis, which
    counsels that a word is given more precise content by the neighboring
    words with which it is associated.” United States v. Williams, 553
    U. S. 285, 294. This connation is not undermined by the canon
    against surplusage. “Portion,” “split,” and “percentage” may all mean
    the same thing, but the canon merely favors that interpretation
    which avoids surplusage, see Microsoft Corp. v. i4i Ltd. Partnership,
    564 U. S. ___, ___, and petitioners’ interpretation no more achieves
    that end than the Court’s does. Pp. 8–11.
      (b) Petitioners’ arguments in favor of their contrary interpretation
    are unpersuasive. Section 2607(b), as interpreted here, is not ren-
    dered surplusage by §2607(a)’s express prohibition of kickbacks, for
    each subsection reaches conduct that the other does not. RESPA’s gen-
    eral purpose—to protect consumers from “certain abusive practices,”
    §2601(a)—also provides no warrant for expanding §2607(b)’s pro-
    hibition beyond the field to which it is unambiguously limited: the
    splitting of fees paid for settlement services. And giving §2607(b) its
    natural meaning would not lead to absurd results. Pp. 11–13.
626 F. 3d 799, affirmed.

    SCALIA, J., delivered the opinion for a unanimous Court.
                         Cite as: 566 U. S. ____ (2012)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 10–1042
                                    _________________


  TAMMY FORET FREEMAN, ET AL., PETITIONERS v.

            QUICKEN LOANS, INC. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                                  [May 24, 2012]


  JUSTICE SCALIA delivered the opinion of the Court.
  A provision of the Real Estate Settlement Procedures
Act (RESPA), codified at 12 U. S. C. §2607(b), prohibits
giving and accepting “any portion, split, or percentage of
any charge made or received for the rendering of a real
estate settlement service . . . other than for services actu-
ally performed.” We consider whether, to establish a vio-
lation of §2607(b),1 a plaintiff must demonstrate that a
charge was divided between two or more persons.
                             I
  Enacted in 1974, RESPA regulates the market for real
estate “settlement services,” a term defined by statute
to include “any service provided in connection with a real
estate settlement,” such as “title searches, . . . title insur-
ance, services rendered by an attorney, the preparation
of documents, property surveys, the rendering of credit
reports or appraisals, . . . services rendered by a real
estate agent or broker, the origination of a federally re-
——————
  1 This and all subsequent section references pertain to Title 12 unless

otherwise specified.
2               FREEMAN v. QUICKEN LOANS, INC.

                         Opinion of the Court

lated mortgage loan[2] . . . , and the handling of the pro-
cessing, and closing or settlement.” §2602(3). Among
RESPA’s consumer-protection provisions is §2607, which
directly furthers Congress’s stated goal of “eliminat[ing]
. . . kickbacks or referral fees that tend to increase un-
necessarily the costs of certain settlement services,”
§2601(b)(2). Section 2607(a) provides:
       “No person shall give and no person shall accept
     any fee, kickback, or thing of value pursuant to any
     agreement or understanding, oral or otherwise, that
     business incident to or a part of a real estate settle-
     ment service involving a federally related mortgage
     loan shall be referred to any person.”
The neighboring provision, subsection (b), adds the
following:
       “No person shall give and no person shall accept
     any portion, split, or percentage of any charge made
     or received for the rendering of a real estate settle-
     ment service in connection with a transaction involv-
     ing a federally related mortgage loan other than for
     services actually performed.”
These substantive provisions are enforceable through, in-
ter alia, actions for damages brought by consumers of
settlement services against “[a]ny person or persons who
violate the prohibitions or limitations” of §2607, with
recovery set at an amount equal to three times the charge
paid by the plaintiff for the settlement service at issue.
§2607(d)(2).
  Petitioners in this case are three married couples who
obtained mortgage loans from respondent Quicken Loans,
Inc. In 2008, they filed separate actions in Louisiana state
court, alleging, as pertinent here, that respondent had
——————
  2 The statutory definition of “federally related mortgage loan” is set

forth in §2602(1).
                     Cite as: 566 U. S. ____ (2012)                   3

                         Opinion of the Court

violated §2607(b) by charging them fees for which no
services were provided. In particular, the Freemans and
the Bennetts allege that they were charged loan discount
fees of $980 and $1,100, respectively, but that respondent
did not give them lower interest rates in return. The
Smiths’ allegations focus on a $575 loan “processing fee”
and a “loan origination” fee of more than $5,100.3
  Respondent removed petitioners’ lawsuits to federal
court, where the cases were consolidated. Respondent
thereafter moved for summary judgment on the ground
that petitioners’ claims are not cognizable under §2607(b)
because the allegedly unearned fees were not split with
another party. The District Court agreed; and because
petitioners did not allege any splitting of fees it granted
summary judgment in favor of respondent.
  A divided panel of the United States Court of Appeals
for the Fifth Circuit affirmed. 626 F. 3d 799 (2010). We
granted certiorari. 565 U. S. ___ (2011).
                            II
  The question in this case pertains to the scope of
§2607(b), which as we have said provides that “[n]o person
shall give and no person shall accept any portion, split, or
percentage of any charge made or received for the render-
ing of a real estate settlement service . . . other than for
services actually performed.” The dispute between the
parties boils down to whether this provision prohibits the
——————
  3 Respondent maintains that at least the “loan origination” fee

charged to the Smiths was in fact a mislabeled loan discount fee, like
the allegedly unearned fees charged to the Freemans and the Bennetts.
Respondent contends that loan discount fees fall outside the scope of
§2607(b) because they are not fees for settlement services, but rather,
as the Eleventh Circuit has held, are part of the pricing of a loan. See
Wooten v. Quicken Loans, Inc., 626 F. 3d 1187 (2010). Petitioners
dispute this point on the merits and further argue that respondent
forfeited the contention in the lower courts. We express no view on this
issue.
4              FREEMAN v. QUICKEN LOANS, INC.

                        Opinion of the Court

collection of an unearned charge by a single settlement-
service provider—what we might call an undivided un-
earned fee—or whether it covers only transactions in
which a provider shares a part of a settlement-service
charge with one or more other persons who did nothing to
earn that part.
  Petitioners’ argument that the former interpretation
should prevail finds support in a 2001 policy statement
issued by the Department of Housing and Urban Devel-
opment (HUD), the agency that was until recently author-
ized by Congress to “prescribe such rules and regulations”
and “to make such interpretations” as “may be necessary
to achieve the purposes of [RESPA],” §2617(a).4 That
policy statement says that §2607(b) “prohibit[s] any
person from giving or accepting any unearned fees, i.e.,
charges or payments for real estate settlement services
other than for goods or facilities provided or services per-
formed.” 66 Fed. Reg. 53057 (2001). It “specifically inter-
prets [§2607(b)] as not being limited to situations where at
least two persons split or share an unearned fee.” Ibid.
More broadly, the policy statement construes §2607(b) as
authority for regulation of the charges paid by consumers
for the provision of settlements. It says that “a settlement
service provider may not mark-up the cost of another
provider’s services without providing additional settle-
ment services; such payment must be for services that are
actual, necessary and distinct.” Id., at 53059. Moreover,
in addition to facing liability when it collects a fee that is
——————
    4 OnJuly 21, 2011, HUD’s consumer-protection functions under the
RESPA were transferred to the Bureau of Consumer Financial Protec-
tion. See Dodd-Frank Wall Street Reform and Consumer Protection
Act, §§1061(b)(7) and (d), 1062, 1098, 1100H, 124 Stat. 2038, 2039–
2040, 2103–2104, 2113. That day, the Bureau issued a notice stating
that it would enforce HUD’s RESPA regulations and that, pending
further Bureau action, it would apply HUD’s previously issued official
policy statements regarding RESPA. 76 Fed. Reg. 43570–43571.
                   Cite as: 566 U. S. ____ (2012)              5

                       Opinion of the Court

entirely unearned, a provider may also “be liable under
[§2607(b)] when it charges a fee that exceeds the reason-
able value of goods, facilities, or services provided,” ibid., on
the theory that the excess over reasonable value consti-
tutes a “portion” of the charge “other than for services
actually performed,” §2607(b).
   The last mentioned point, however, is manifestly in-
consistent with the statute HUD purported to construe.
When Congress enacted RESPA in 1974, it included a
directive that HUD make a report to Congress within five
years regarding the need for further legislation in the
area. See §2612(a) (1976 ed.). Among the topics required
to be included in the report were “recommendations on
whether Federal regulation of the charges for real estate
settlement services in federally related mortgage transac-
tions is necessary and desirable,” and, if so, recommenda-
tions with regard to what reforms should be adopted.
§2612(b)(2). The directive for recommendations regarding
the desirability of price regulation would make no sense
if Congress had already resolved the issue—if §2607(b)
already carried with it authority for HUD to proscribe the
collection of unreasonably high fees for settlement ser-
vices, i.e., to engage in price regulation.
   No doubt recognizing as much, petitioners do not fully
adopt HUD’s construction of §2607(b). Noting that even
those Courts of Appeals which have found §2607(b) not to
be limited to fee-splitting situations have held that the
statute does not reach unreasonably high fees, see Kruse
v. Wells Fargo Home Mortgage, Inc., 383 F. 3d 49, 56 (CA2
2004); Santiago v. GMAC Mortgage Group, Inc., 417 F. 3d
384, 387 (CA3 2005); Friedman v. Market Street Mortgage
Corp., 520 F. 3d 1289, 1297 (CA11 2008), petitioners ac-
knowledge that the statute does not cover overcharges.
They nonetheless embrace HUD’s construction of §2607(b)
insofar as it holds that a provider violates the statute by
retaining a fee after providing no services at all in return.
6               FREEMAN v. QUICKEN LOANS, INC.

                          Opinion of the Court

In short, petitioners contend that, by allegedly charg-
ing each of them an unearned fee, respondent “accept[ed]”
a “portion, split, or percentage” of a settlement, service
charge (i.e., 100 percent of the charge) “other than for
services actually performed.” §2607(b) (2006 ed.).
   The parties vigorously dispute whether the position set
forth in HUD’s 2001 policy statement should be accorded
deference under the framework announced by this Court
in Chevron U. S. A. Inc. v. Natural Resources Defense
Council, Inc., 467 U. S. 837 (1984). We need not resolve
that dispute—or address whether, if Chevron deference
would otherwise apply, it is eliminated by the policy
statement’s palpable overreach with regard to price con-
trols. For we conclude that even the more limited position
espoused by the policy statement and urged by petitioners
“goes beyond the meaning that the statute can bear,” MCI
Telecommunications Corp. v. American Telephone & Tele-
graph Co., 512 U. S. 218, 229 (1994). In our view,
§2607(b) unambiguously covers only a settlement-service
provider’s splitting of a fee with one or more other persons;
it cannot be understood to reach a single provider’s reten-
tion of an unearned fee.5
   By providing that no person “shall give” or “shall accept”
a “portion, split, or percentage” of a “charge” that has been
“made or received,” “other than for services actually per-
formed,” §2607(b) clearly describes two distinct exchanges.
First, a “charge” is “made” to or “received” from a consum-
er by a settlement-service provider. That provider then
“give[s],” and another person “accept[s],” a “portion, split,
or percentage” of the charge. Congress’s use of different
sets of verbs, with distinct tenses, to distinguish between
——————
  5 Petitioners also contend that the position set forth in the 2001 policy

statement is consistent with a HUD regulation, 24 CFR §3500.14(c)
(2011), and with prior administrative guidance. In light of our conclu-
sion that §2607(b) unambiguously forecloses petitioners’ position, we
have no need to address this issue.
                  Cite as: 566 U. S. ____ (2012)            7

                      Opinion of the Court

the consumer-provider transaction (the “charge” that is
“made or received”) and the fee-sharing transaction (the
“portion, split, or percentage” that is “give[n]” or “ac-
cept[ed]”) would be pointless if, as petitioners contend, the
two transactions could be collapsed into one.
   Petitioners try to merge the two stages by arguing
that a settlement-service provider can “make” a charge
(stage one) and then “accept” (stage two) the portion
of the charge consisting of 100 percent. See Reply Brief
for Petitioners 6. But then is not the provider also “re-
ceiv[ing]” the charge at the same time he is “accept[ing]”
the portion of it? And who “give[s]” the portion of the
charge consisting of 100 percent? The same provider who
“accept[s]” it? This reading does not avoid collapsing the
sequential relationship of the two stages, and it would
simply destroy the tandem character of activities that the
text envisions at stage two (i.e., a giving and accepting).
   Petitioners seek to avoid this consequence, at stage two
at least, by saying that the consumer is the person who
“give[s]” a “portion, split, or percentage” of the charge to
the provider who “accept[s]” it. See Brief for Petitioners
21; Reply Brief for Petitioners 5. But since under this
statute it is (so to speak) as accursed to give as to receive,
this would make lawbreakers of consumers—the very
class for whose benefit §2607(b) was enacted, see §2601. It
is no answer to say that a consumer would not face dam-
ages liability because a violator is liable only “to the
person or persons charged for the settlement service,”
§2607(d)(2), and it would not make sense to render a
consumer liable to himself. It is the logical consequence
that a consumer would be liable to himself, not the specter
of actual damages liability, which provides strong indica-
tion that something in petitioners’ interpretation is amiss.
   At any rate, §2607(b) is also enforceable through crimi-
nal prosecutions, §2607(d)(1), and actions for injunctive
relief brought by federal and state regulators, §2607(d)(4).
8            FREEMAN v. QUICKEN LOANS, INC.

                      Opinion of the Court

HUD’s 2001 policy statement asserts that “HUD is, of
course, unlikely to direct any enforcement actions against
consumers for the payment of unearned fees,” 66 Fed. Reg.
53059, n. 6, but that assurance is cold comfort. Moreover,
even assuming (as seems realistic) that the Justice De-
partment would be similarly reluctant to prosecute con-
sumers for criminal violations of §2607(b), “prosecutorial
discretion is not a reason for courts to give improbable
breadth to criminal statutes.”       Abuelhawa v. United
States, 556 U. S. 816, 823, n. 3 (2009).
  Nor is the problem of consumer criminal liability solved
by petitioners’ suggestion that an unstated mens rea
requirement be read into the criminal enforcement provi-
sion, §2607(d)(1), see, e.g., Staples v. United States, 511
U. S. 600, 605 (1994). If that would excuse only those
consumers who are unaware that they are paying for
unearned services, some consumers would remain crimi-
nally liable—those who know that the fee is unearned but
decide to pay it anyway, perhaps because the provider’s
proposal is still the best deal. And if it would immunize
all consumers, the statute’s criminalization of the entire
“giving” portion of consumer-provider transactions would
make little sense. We find it virtually unthinkable that
Congress would leave it to imputed mens rea to preserve
from criminal liability some or all of the class RESPA was
designed to protect—and entirely unthinkable that Con-
gress would have created that strange disposition through
language as obscure as that relied upon here.
  The phrase “portion, split, or percentage” reinforces
the conclusion that §2607(b) does not cover a situation in
which a settlement-service provider retains the entirety of
a fee received from a consumer. It is certainly true that
“portion” or “percentage” can be used to include the entirety,
or 100 percent. See, e.g., 18 U. S. C. §648 (“portion”); 5
U. S. C. §8348(g) (2006 ed., Supp. IV) (“percentag[e]”);
5 U. S. C. §8351(b)(2)(B) (2006 ed.) (same); 12 U. S. C.
                      Cite as: 566 U. S. ____ (2012)                      9

                           Opinion of the Court

§1467a(m)(7)(B)(ii)(II) (same). But that is not the normal
meaning of “portion” when one speaks of “giv[ing]” or
“accept[ing]” a portion of the whole, as dictionary defini-
tions uniformly show.6 Aesop’s fable would be just as
wryly humorous if the lion’s claim to the entirety of the
kill he hunted in partnership with less ferocious animals
had been translated into English as the “lion’s portion”
instead of the lion’s share. As for “percentage,” that word
can include 100 percent—or even 300 percent—when it
refers to merely a ratable measure (“unemployment claims
were up 300 percent”).7 But, like “portion,” it normally
means less than all when referring to a “percentage” of
a specific whole (“he demanded a percentage of the prof-
its”).8 And it is normal usage that, in the absence of con-
trary indication, governs our interpretation of texts.
Crawford v. Metropolitan Government of Nashville and
Davidson Cty., 555 U. S. 271, 276 (2009); Asgrow Seed Co.
v. Winterboer, 513 U. S. 179, 187 (1995).

——————
  6 See, e.g., Webster’s New International Dictionary 1924 (2d ed. 1954)

(hereinafter Webster’s) (defs. 1, 4: defining “portion” as “[a]n allotted
part; a share; a parcel; a division in a distribution[;] . . . [a] part of
a whole”); 12 Oxford English Dictionary 154–155 (2d ed. 1989) (here-
inafter OED) (defs. 1a, 5: defining “portion” as “[t]he part (of any-
thing) allotted or belonging to one person; a share[;] . . . [a] part of
any whole”); American Heritage Dictionary 1373 (5th ed. 2011) (def. 1:
defining “portion” as “[a] section or quantity within a larger thing; a
part of a whole”).
  7 See, e.g., Webster’s 1815 (def. 1: defining “percentage” as “[a] certain

rate per cent”); 11 OED 521 (def. a: defining “percentage” as “[a] rate or
proportion per cent”).
  8 See, e.g., Webster’s 1815 (def. 1: defining “percentage” as “a part or

proportion of a whole expressed as so much or many per hundred”); 11
OED 521 (def. a: defining “percentage” as “a quantity or amount reck-
oned as so much in the hundred, i.e. as so many hundredth parts of
another, esp. of the whole of which it is a part; hence loosely, a part or
portion considered in its quantitative relation to the whole”); American
Heritage Dictionary, supra, at 1307 (def. 2: defining “percentage” as
“[a] proportion or share in relation to a whole; a part”).
10            FREEMAN v. QUICKEN LOANS, INC.

                      Opinion of the Court

   In the present statute, that meaning is confirmed by the
“commonsense canon of noscitur a sociis—which counsels
that a word is given more precise content by the neighbor-
ing words with which it is associated.” United States v.
Williams, 553 U. S. 285, 294 (2008). For “portion” and
“percentage” do not stand in isolation, but are part of a
phrase in which they are joined together by the interven-
ing word “split”—which, as petitioners acknowledge, Brief
for Petitioners 19, cannot possibly mean the entirety. We
think it clear that, in employing the phrase “portion, split,
or percentage,” Congress sought to invoke the words’
common “core of meaning,” Graham County Soil and
Water Conservation Dist. v. United States ex rel. Wilson,
559 U. S. ___, ___, n. 7 (2010) (slip op., at 7, n. 7), which is
to say, a part of a whole. That is so even though the
phrase is preceded by “any”—a word that, we have ob-
served, has an “ ‘expansive meaning,’ ” Department of
Housing and Urban Development v. Rucker, 535 U. S. 125,
131 (2002). Expansive, yes; transformative, no. It can
broaden to the maximum, but never change in the least,
the clear meaning of the phrase selected by Congress here.
   Contrary to petitioners’ contention, the natural connota-
tion of “portion, split, or percentage” is not undermined in
this context by our “general ‘reluctan[ce] to treat statutory
terms as surplusage.’ ” Board of Trustees of Leland Stan-
ford Junior Univ. v. Roche Molecular Systems, Inc., 563
U. S. ___, ___ (2011) (slip op., at 9) (quoting Duncan v.
Walker, 533 U. S. 167, 174 (2001)). Petitioners rightly
point out that under our interpretation “portion,” “split,”
and “percentage” all mean the same thing—a perhaps
regrettable but not uncommon sort of lawyerly iteration
(“give, grant, bargain, sell, and convey”). But the canon
against surplusage merely favors that interpretation
which avoids surplusage, see Microsoft Corp. v. i4i Ltd.
Partnership, 564 U. S. ___, ___–___ (2011) (slip op., at 12–
13)—and petitioners’ interpretation no more achieves that
                  Cite as: 566 U. S. ____ (2012)           11

                      Opinion of the Court

end than ours does. It is impossible to imagine a “portion”
(even a portion consisting of the entirety) or a “split” that
is not also a “percentage.”
   Petitioners invoke the presumption against surplusage
a second time, urging that if §2607(b) is not construed
to reach undivided unearned fees, it would be rendered
“largely surplusage” in light of §2607(a)’s express prohibi-
tion of kickbacks. Brief for Petitioners 24. Not so. Section
2607(a) prohibits giving or accepting “any fee, kickback, or
thing of value pursuant to any agreement or understand-
ing . . . that business incident to or a part of a real estate
settlement service . . . shall be referred to any person.”
§2607(a).      That prohibition is at once broader than
§2607(b)’s (because it applies to the transfer of any “thing
of value,” rather than to the dividing of a “charge” paid
by a consumer) and narrower (because it requires an
“agreement or understanding” to refer business). Thus, a
settlement-service provider who agrees to exchange valuable
tickets to a sporting event in return for a referral of busi-
ness would violate §2607(a), but not §2607(b). So too a
provider who agrees to pay a monetary referral fee that is
not tied in any respect to a charge paid by a particular
consumer—for instance, a “retainer” agreement pursuant
to which the provider pays a monthly lump sum in ex-
change for the recipient’s agreement to refer any business
that comes his way. By contrast, a settlement-service
provider who gives a portion of a charge to another person
who has not rendered any services in return would violate
§2607(b), even if an express referral arrangement does
not exist or cannot be shown. In short, each subsection
reaches conduct that the other does not; there is no
need to adopt petitioners’ improbable reading of §2607(b)
to avoid rendering any portion of §2607 superfluous.
   It follows that petitioners can derive no support from
§2607’s caption: “Prohibition against kickbacks and un-
earned fees.” Subsection (a) prohibits certain kickbacks
12              FREEMAN v. QUICKEN LOANS, INC.

                         Opinion of the Court

(those agreed to in exchange for referrals) and subsection
(b) prohibits certain unearned fees (those paid from a part
of the charge to the customer).9
   Petitioners also appeal to statutory purpose, arguing
that a prohibition against the charging of undivided un-
earned fees would fit comfortably with RESPA’s stated
goal of “insur[ing] that consumers . . . are protected from
unnecessarily high settlement charges caused by certain
abusive practices,” §2601(a). It bears noting that RESPA’s
declaration of purpose is by its terms limited to “certain
abusive practices”—making the statute an even worse
candidate than most for the expansion of limited text by
the positing of an unlimited purpose. RESPA’s particular
language ultimately serves to drive home a broader point:
“[N]o legislation pursues its purposes at all costs,” Rodri-
guez v. United States, 480 U. S. 522, 525–526 (1987) (per
curiam), and “[e]very statute purposes, not only to achieve
certain ends, but also to achieve them by particular
means,” Director, Office of Workers’ Compensation Pro-
grams v. Newport News Shipbuilding & Dry Dock Co., 514
U. S. 122, 136 (1995). Vague notions of statutory purpose
——————
   9 The United States, as amicus curiae, raises an additional argument

from the statutory context: that coverage of undivided unearned fees
in §2607(b) can be inferred from the text of §2607(d), which sets out
penalties for the “person or persons” who violate §2607(a) or §2607(b).
§2607(d)(1), (2), and (3) (emphasis added). But Congress’s use of
the singular “person” does not remotely establish that §2607(b) can be
violated by a single culpable actor who accepts an unearned charge
from a consumer. In fact, any such inference is negated by the history
of §2607. When RESPA was first enacted, §2607(d) separately provided
for damages liability of “any person or persons who violate the provi-
sions of subsection (a)” and of “any person or persons who violate the
provisions of subsection (b).” §2607(d)(2) (1976 ed.). Because §2607(a),
with its reference to an “agreement or understanding,” has always
required two culpable parties for a violation, Congress’s use of the
phrase “any person or persons” in connection with that subsection
demonstrates that the phrase does not have the significance attributed
to it by the United States.
                 Cite as: 566 U. S. ____ (2012)                 13

                     Opinion of the Court

provide no warrant for expanding §2607(b)’s prohibition
beyond the field to which it is unambiguously limited: the
splitting of fees paid for settlement services.
  Nor is there any merit to petitioners’ related contention
that §2607(b) should not be given its natural meaning
because doing so leads to the allegedly absurd result of
permitting a provider to charge and keep the entirety of a
$1,000 unearned fee, while imposing liability if the provid-
er shares even a nickel of a $10 charge with someone else.
That result does not strike us as particularly anomalous.
Congress may well have concluded that existing remedies,
such as state-law fraud actions, were sufficient to deal
with the problem of entirely fictitious fees, whereas legis-
lative action was required to deal with the problems posed
by kickbacks and fee splitting.
  In any event, petitioners’ reading of the statute leads to
an “absurdity” of its own: Because §2607(b) manifestly
cannot be understood to prohibit unreasonably high fees,
see supra, at 5, a service provider could avoid liability by
providing just a dollar’s worth of services in exchange for
the $1,000 fee. Acknowledging that §2607(b)’s coverage is
limited to fee-splitting transactions at least has the virtue
of making it a coherent response to that particular prob-
lem, rather than an incoherent response to the broader
problem of unreasonably high fees.
                        *     *    *
   In order to establish a violation of §2607(b), a plaintiff
must demonstrate that a charge for settlement services
was divided between two or more persons. Because peti-
tioners do not contend that respondent split the chal-
lenged charges with anyone else, summary judgment was
properly granted in favor of respondent. We therefore
affirm the judgment of the Court of Appeals.

                                                  It is so ordered.